Citation Nr: 0638907	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES


1.  Entitlement to service connection for right leg 
disability, to include as secondary to service-connected left 
hip capsulitis. 

2.  Entitlement to service connection for left leg 
disability, to include as secondary to service-connected left 
hip capsulitis. 

3.  Entitlement to an increased evaluation for left hip 
capsulitis, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO continued a 10 
percent disability rating assigned to the service-connected 
left hip capsulitis.  By that same rating action, the RO 
denied service connection for right and left leg 
disabilities, to include as secondary to service-connected 
left hip capsulitis.  The veteran perfected a timely appeal 
of the February 2003 rating action to the Board. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

The evidence of record contains VA and private opinions in 
support of and against the veteran's secondary service 
connection claims.  Evidence in support of the claims 
includes a February 2005 VA outpatient treatment report, 
reflecting that veteran's symptoms could not be ruled out as 
a complication of a "hip injury" that resulted in a 
progressive lumbar radiculopathy that could lead to left and 
right leg symptoms from a chronically altered gait (see, 
February 2005 VA outpatient report, reflecting an assessment 
of causalgia of the left lower extremity greater than right, 
the etiology of which was unidentifiable).  In July 2005, a 
VA physician reported that the veteran had left leg causalgia 
from trauma (the only reported trauma was in military 
service).  

In addition, a March 2003 private treatment report contains 
an assessment of "chronic left leg pain and weakness, 
suspect at least some of the symptoms are due to 
intraarticular hip pathology" (see March 2003 report, 
submitted by Southeastern Orthopaedic Specialists).  The 
foregoing VA and private treatment records suggest that the 
veteran currently has left and right lower leg disabilities 
that might be the result of the service-connected left hip 
capsulitis.  As they are equivocal and not the result of a 
review of the medical records, they are insufficient to grant 
the veteran's secondary service connection claims. 

Evidence that is against the veteran's secondary service 
connection claims includes opinions of a VA neurologist that 
the veteran's [left leg] atrophy and [left leg] pathology 
(i.e., mild atrophy of the left peroneal and anterior tibial 
muscles with absent knee jerks) were not caused by the 
service-connected capsulitis, but were the result of disuse 
and back aches for one year with x-ray evidence of low lumbar 
disc disease, respectively (see, VA addendum and examination 
report, dated in December 2002 and December 2003, 
respectively).  While the VA neurologist based the foregoing 
opinions on a review of the claims folder and physical 
evaluation of the appellant, he did not address the question 
of whether the service-connected left hip capsulitis had 
aggravated (italics added for emphasis) any currently present 
left and right leg disabilities).  Allen, supra.  Thus, 
corrective action requiring remand is found to be in order.
The veteran is entitled to a new VA examination where there 
is evidence that the service connected condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The most recent VA examination took place in December 2003.  
In May 2004, the veteran's spouse, a registered nurse, wrote 
that she had observed deterioration in the veteran's 
condition.  

Thus, the Board finds that prior to appellate review of the 
secondary service connection claims, a VA medical examination 
is necessary to make a decision on the claims, as the above 
records are inconclusive as to the relationship, if any, 
between the service-connected left hip capsulitis and any 
currently present left and right leg disability(ies).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurological 
examinations in order to determine the 
current severity of the service-
connected left hip capsulitis and 
nature and etiology of any currently 
present left or right leg disability.  
The claims folder including a copy of 
this remand should be provided to the 
examiner, and the examination reports 
should reflect review of the 
appellant's medical history.  

(1) Regarding the service-connected 
left hip capsulitis, the examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion of the left 
hip, and comment on the functional 
limitations, if any, caused by the 
appellant's service connected left hip 
capsulitis in light of the provisions 
of 
38 C.F.R. §§ 4.40, 4.45 (2006).  

The examiners provide responses to the 
following questions:

(a) Is there malunion of the left hip, 
and, if so, is there is slight, 
moderate, or marked left knee 
disability? 

(b) Does the service connected left hip 
capsulitis involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(c) The examiner should determine whether 
the left hip capsulitis is manifested by 
weakened movement, excess fatigability, 
incoordination, pain or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.

(2) With respect to any currently 
present right and left leg 
disability(ies), the examiners should 
express an opinion as to the following 
questions:  (a) Whether it is at least 
as likely as not (50 percent 
probability or more) that the veteran 
currently has left or right leg 
disability(ies) that began in service 
or within the first post-service year; 
and (b) Whether it is at least as 
likely as not (50 percent) that the 
veteran currently has left and right 
leg disability(ies) that were caused or 
aggravated (made permanently worse) by 
the service-connected left leg 
capsulitis.  

The examiner should provide a rationale 
all opinions expressed.  The 
examination reports should be typed.
    
3.  The claims should be readjudicated.  
If any of the benefits sought on appeal 
remain denied, a supplemental statement 
of the case (SSOC) should be issued.  The 
remaining claims on appeal should be 
returned to the Board, if otherwise in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


